Citation Nr: 0900411	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Cleveland, Ohio regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's PTSD service 
connection claim.

Pursuant to the veteran's November 2005 request, jurisdiction 
over this matter was transferred to the Huntington, West 
Virginia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim. 38 C.F.R. § 3.159(c)(4).

A July 2004 Personnel Information Exchange System (PIES) 
notification indicates that the veteran's complete 
medical/dental records, as well as his personnel records, 
were mailed to the RO.  His service personnel records and 
dental treatment records have been associated with his claims 
folder, however, his remaining service treatment records do 
not appear to have been associated with his claims folder.  
VA has an obligation to obtain relevant records such as the 
veteran's service treatment records.  38 U.S.C.A. § 5103A(b).  
If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The veteran reported in his May 2004 formal claim that he 
underwent treatment at the Peekskill, New York VA Medical 
Center (MC) between 1986 and 1987.  This treatment is also 
referenced in a February 1993 private discharge summary.  
However, records of this treatment are not part of the claims 
folder.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A.

In May 2008, the veteran's representative reported that the 
veteran had told him that he was currently hospitalized at 
the Martinsville, West Virginia, VAMC for treatment of PTSD.  
Records of this treatment are also not part of the claims 
folder.

The veteran alleges that he has PTSD as a result of a sexual 
assault during military service.  VA is required to provide 
certain notice to a veteran in cases where he or she claims 
PTSD due to personal assault.  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate his account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

A June 2004 VCAA notice letter advised the veteran of some of 
the alternative sources other than his service treatment 
records that might constitute credible supporting evidence of 
the sexual assault, but the letter did not notify him of all 
the sources listed in § 3.304(f)(3).  Furthermore, the letter 
did not advise him that evidence of behavior changes may 
constitute credible supporting evidence of the sexual 
assault.  Therefore, a remand is necessary to advise him of 
this, and to allow him the opportunity to submit additional 
evidence.  See Gallegos v. Peake, No. 05-2920 (U.S. Vet. App. 
Dec. 31, 2008)

The veteran has reported some behavior changes following the 
alleged in-service assault, such as an inability to maintain 
employment; he also has a history of substance abuse.  Some 
treatment records report findings of PTSD.  An examination is 
needed to clarify whether the veteran meets the criteria for 
a diagnosis of PTSD and whether there is evidence of behavior 
changes in response to the alleged in-service personal 
assault.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should obtain all records of 
the veteran's psychiatric treatment at the 
Peekskill VAMC from 1986 to 1987 and at 
the Martinsville VAMC from May 2008 to the 
present.  

2.  The AOJ should undertake all necessary 
steps to obtain the veteran's complete 
service treatment records, including the 
mental health jacket.  All attempts to 
obtain these records should be documented.  
If the records are missing or are 
otherwise unavailable, this fact should 
also be documented.

3.  The AOJ should provide the veteran 
with a letter telling him that evidence 
from sources other than the veteran's 
service records may corroborate his 
account of the stressor incident.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted 
diseases; and statements from family 
members, roommates, fellow service 
members, or clergy, and ask him to provide 
or identify any evidence from sources 
other than his service records that might 
corroborate his claimed stressor.  Provide 
a list of examples of such evidence, 
including evidence of behavior changes.

4.  The veteran should be afforded a VA 
PTSD examination to determine whether he 
meets the criteria for a diagnosis of 
PTSD, whether that diagnosis is based on 
an in-service personal assault, and 
whether there is evidence of behavior 
changes in response to the alleged 
personal assault.

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

